DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 04/27/2021. Claims 1-3, 5-8, 11-17, and 20 are pending. Claims 4, 9-10, and 18-19 have been cancelled. All active claims have been examined.

Allowable Subject Matter
Claims 1-3, 5-8, 11-17, and 20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Musiala, U.S. publication US20170300876
Dallenbach, U.S. publication US20180025331
Despande, U.S. publication US20190378133
James, U.S. publication US10373129

Musiala appears to disclose the administration and governance of fiat and cryptocurrency funds in a distributed computer system.

Dallenbach appears to disclose a mobile banking system and method allows an 
unbanked individual to engage in banking practices that would otherwise not be available to the individual due to the individual not having a bank account and not being able to cash checks, make deposits, etc.

Despande appears to disclose processing blockchain transactions, and more particularly, to decentralized out-of-band accelerated blockchain transaction processing.

James appears to disclose a system, method and program  product for the generating and distribution of a stable value digital asset token tied to an underlying blockchain.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Musiala, Dallenback, Despande nor James, alone or in combination, teach or suggest For example, "a balance of the blockchain account of the remitter is divided into a plurality of reserve balances" and "simultaneously participating, by the first computing device, in (i) an outward remittance transaction using the outward remittance balance and (ii) an inward remittance transaction using the first inward remittance balance". 
	As an initial matter, Dallenbach does not relate this transfer process to the multiple  cards described earlier. Dallenbach describes a process where an unbanked customer obtains cash from the customer's CellFunds account through a merchant. The process begins with the customer using the smart phone to select "Withdraw Cash via Merchant" and entering an amount and PIN. If there is a sufficient balance in the customer's CellFunds account, the CellFunds system informs the customer of nearby merchants where the cash withdrawal may be made. When the customer arrives at a selected merchant, the CellFunds system sends the customer a message to collect cash from the merchant, and simultaneously informs the merchant to give the customer the withdrawal amount in cash. The CellFunds system also transfers the amount from the customer's CellFunds account the merchant's account, which may be another CellFunds account. Neither customer's CellFunds account nor the merchant's account is a blockchain account. And neither account is described as having both an outward remittance balance and an inward remittance balance. Furthermore, nowhere does Dallenbach's process involve "simultaneously participating, by the first computing device, in (i) an outward 
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on the pages of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Musiala, Dallenback, Despande and James disclosed as previously discussed.  The references however do not teach at least: 
	A computer-implemented method for implementing blockchain-based transactions, comprising: 
	determining, by a first computing device associated with a remitter, 
		a transaction amount to be remitted from a blockchain account of the 
		remitter into a blockchain account of a receiver, wherein 
		a balance of the blockchain account of the remitter is divided into a 
		plurality of reserve balances, and 
		a commitment of each of the plurality of reserve balances is recorded 
		in a blockchain of a blockchain network, wherein 
		the balance of the blockchain account of the remitter further 
		comprises an outward remittance balance, and 
		the outward remittance balance comprises the plurality of the reserve 
		balances; 

	generating, by the first computing device, 
		a commitment of the transaction amount, wherein 
		the commitment of the transaction amount is an encryption of the 
		transaction amount based on a transaction random number;

	selecting, by the first computing device, 
		one or more of the plurality of reserve balances from the blockchain 
		account of the remitter, wherein 
		the sum of the selected one or more of the plurality of reserve 
		balances exceeds or equals the transaction amount; 

	sending, by the first computing device, via an off-chain channel, 
		the transaction random number, 
		the transaction amount, and 
		the commitment of the transaction amount to a second computing 
		device associated with the receiver for the second computing device to 
			(i) verify an association among the commitment of the 
			transaction amount, the transaction random number, and the 
			transaction amount, and 
			(ii) generate a receiver signature based on a receiver private 				key and endorsing the commitment of the transaction amount 	
	in response to successful verification of the association; 
		obtaining, by the first computing device, the receiver 					signature; 

	generating, by the first computing device, a range proof that enables a plurality of blockchain nodes of the blockchain network to verify that the sum of the selected one or more of the plurality of reserve balances exceeds or equals the transaction amount; 
SMRH:4847-1725-6679.1-2- 50G L-309766Application No.: 16/817,741 Attorney Docket No.: 50GL-309766 
	generating, by the first computing device, using a private key of the remitter, a sender signature endorsing the commitment of the transaction amount and the range proof; 

	generating, by the first computing device, a transaction comprising: 
		an identification of each of the selected one or more of the plurality of 
		reserve balances, 
		the commitment of the transaction amount, 
		the range proof, 
		the sender signature, and 
		the receiver signature; 

	submitting, by the first computing device, the transaction to the plurality of blockchain nodes of the blockchain network that authenticate the sender signature and the receiver signature, and 

	verify based on the range proof that the sum of the selected one or more of the plurality of reserve balances exceeds or equals the transaction amount, wherein the balance of the blockchain account of the remitter further comprises a first inward remittance balance; 

	simultaneously participating, by the first computing device, in 
		(i) the transaction using the outward remittance balance and 
		(ii) an inward remittance transaction using the first inward 				remittance balance; and 

	updating the outward remittance balance of the blockchain account of the remitter according to the transaction amount.

Therefore, the claims of the instant application are not obvious over Musiala, Dallenback, Despande and James for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Musiala, Dallenback, Despande and James
	Additionally, the combination Musiala, Dallenback, Despande, and James clearly destroys the intent and purpose for example, Musiala appears to disclose the administration and governance of fiat and cryptocurrency funds in a distributed computer system. Dallenbach appears to disclose a mobile banking system and method allows an  unbanked individual to engage in banking practices that would otherwise not be available to the individual due to the individual not having a bank account and not being able to cash checks, make deposits, etc. Despande appears to disclose processing blockchain transactions, and more particularly, to 

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    
                /STEVEN S KIM/                Primary Examiner, Art Unit 3685